
	
		I
		111th CONGRESS
		1st Session
		H. R. 4129
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mrs. Maloney (for
			 herself, Mr. Smith of New Jersey,
			 Mr. Conyers, and
			 Mr. Cardoza) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Crime Control Act of 1990 to require
		  certification of State and law enforcement agency reports related to missing
		  children and to require that certain information be provided to individuals
		  reporting a missing child, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Runaway Reporting Improvement Act of
			 2009.
		2.Missing children
			 reporting requirementsSection
			 3701 of title XXXVII of the Crime Control Act of 1990 (42 U.S.C. 5779) is
			 amended—
			(1)by amending
			 subsection (b) to read as follows:
				
					(b)GuidelinesThe Attorney General—
						(1)may establish
				guidelines for the collection of such reports including procedures for carrying
				out the purposes of this Act; and
						(2)shall establish guidelines for the format
				and collection of the certifications required under subsection
				(d).
						;
			(2)by amending
			 subsection (c) to read as follows:
				
					(c)Annual
				summaryThe Attorney General
				shall publish in the Federal Register and make available on the website of the
				Department of Justice—
						(1)an annual
				statistical summary of the reports received under this section and section
				3702; and
						(2)not later than 18 months after the date of
				enactment of the Runaway Reporting
				Improvement Act of 2009, a summary of the certifications required
				under subsection (d).
						;
				and
			(3)by adding at the
			 end the following new subsection:
				
					(d)Certification of
				complianceNot later than 18
				months after the date of enactment of the Runaway Reporting Improvement Act of 2009,
				each Federal, State, and local law enforcement agency reporting under the
				provisions of this section and section 3702 shall file a certification of the
				agency’s compliance with such sections, which shall be signed by an authorized
				representative of the agency and submitted to the Attorney
				General.
					.
			3.State
			 requirements for reportingSection 3702 of title XXXVII of the Crime
			 Control Act of 1990 (42 U.S.C. 5780) is amended—
			(1)by striking
			 Each State reporting and inserting (a) In
			 general.—Each State reporting;
			(2)by striking
			 and after the semicolon at the end of paragraph (2);
			(3)by striking
			 and after the semicolon at the end of paragraph (3);
			(4)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			(5)by adding after
			 paragraph (4) the following new paragraph:
				
					(5)not later than one year after the date of
				enactment of the Runaway Reporting
				Improvement Act of 2009, develop, and require State and local law
				enforcement officers in such State to disseminate, a written information sheet
				to be provided to each individual who reports a missing child to such an
				officer after such date, which shall—
						(A)be submitted to
				the Department of Justice for approval, and approved by the Department, before
				such date;
						(B)include, at a
				minimum, the 24-hour, toll-free phone numbers for the National Center for
				Missing and Exploited Children and the National Runaway Switchboard; and
						(C)provide a description of the services that
				the National Center for Missing and Exploited Children and the National Runaway
				Switchboard provide to the parents and guardians of missing
				children.
						;
				and
			(6)by adding at the
			 end the following new subsections:
				
					(b)Department of
				Justice reporting requirementThe Department of Justice shall meet the
				requirements of paragraph (5) of subsection (a), except that the Department
				shall not be required to meet the requirements of subparagraph (A) of such
				paragraph.
					(c)GuidelinesThe Attorney General shall establish
				guidelines for the development and dissemination of information sheets required
				under subsections (a)(5) and (b).
					.
			
